UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 29, 2010 Home Federal Bancorp, Inc. of Louisiana (Exact name of registrant as specified in its charter) Federal 000-51117 86-1127166 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 624 Market Street, Shreveport, Louisiana (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (318) 222-1145 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On October 29, 2010, Home Federal Bancorp, Inc. of Louisiana (the "Company") reported its results of operations for the quarter and year ended September 30, 2010. For additional information, reference is made to the Company's press release dated October 29, 2010, which is included as Exhibit 99.1 hereto and is incorporated herein by reference thereto. The press release attached hereto is being furnished to the SEC and shall not be deemed to be "filed" for any purpose except as otherwise provided herein. Item 9.01Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits The following exhibit is filed herewith. Exhibit Number Description Press release dated October 29, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HOME FEDERAL BANCORP, INC. OF LOUISIANA Date: October 29, 2010 By: /s/Clyde D. Patterson Clyde D. Patterson Executive Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit Number Description Press release dated October 29, 2010
